United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-3590
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                Brandon L. Rubio

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                            Submitted: April 25, 2017
                             Filed: April 28, 2017
                                 [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

       In this direct criminal appeal, Brandon Rubio challenges the sentence the
District Court1 imposed after he pleaded guilty to conspiring to distribute

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
methamphetamine with a written plea agreement that contained a waiver of the right
to challenge his conviction and sentence. Rubio’s counsel moves to withdraw and
in a brief submitted under Anders v. California, 386 U.S. 738 (1967), argues that the
sentence was greater than necessary.

       We conclude that the appeal waiver is enforceable. Rubio entered into the plea
agreement and the appeal waiver knowingly and voluntarily, the appeal falls within
the scope of the waiver, and no miscarriage of justice would result from enforcing the
waiver. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (reviewing
de novo the validity and applicability of an appeal waiver); United States v. Andis,
333 F.3d 886, 890–92 (8th Cir.) (en banc) (discussing enforcement of appeal
waivers), cert. denied, 540 U.S. 997 (2003); see also Nguyen v. United States, 114
F.3d 699, 703 (8th Cir. 1997) (noting that “the defendant’s representations during the
plea-taking carry a strong presumption of verity” (citation to quoted case omitted)).
We have independently reviewed the record under Penson v. Ohio, 488 U.S. 75, 80
(1988), and have found no non-frivolous issues for appeal outside the scope of the
waiver.

      We dismiss the appeal and grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-